Reese, J.
delivered the opinion of the court.
This is a detinue bill for a negro man slave, named Jacob. The bill alleges that complainant hired the negro for a short time to his *511son Wm. G. Martin, and that he, without his consent, sold him to one Robert Officer, and the latter sold him to'the defendant.
It appears from the proof, that executions were in the hands of the sheriff of White county, against the complainant and his son, for about the sum of nine hundred dollars, and that complainant directed his son’s wife to tell her husband to “hurry” and sell the negro to Officer; upon which Officer, as the agent of defendant, agreed to give for the slave nine hundred dollars, having been furnished by the defendant with that sum of money. Officer and the son applied to the complainant for a bill of sale, which he declined giving, stating at'the time, that he would do so when receipts should be.produced to him from the sheriff. Officer left with the son the sum of eight hundred dollars, holding himself liable, he says, to pay the remaining one hundred dollars when called on. The son paid three hundred dollars in discharge of one of the executions, in money of the same description received from Officer, and subsequently a negro woman of the son was sold for about six hundred dollars to satisfy the other execution, and purchased by the complainant, but whether from the proceeds arising from the sale of Jacob, or on what other terms does not appear. These facts show:
1st. That it was the purpose of the complainant, that the money to satisfy the executions against himself and his son, should be raised by a sale of Jacob.
2ndly. That although he intended to withhold a bill of sale till the proceeds of the sale were applied to the satisfaction of the executions, still he expected the purchaser to advance the money. The purchaser did advance the money, and the son did apply a portion, if not all of it, as intended.
Under such circumstances he cannot invoke the aid of a court of chancery, successfully, to have the surrender of the negro to him decreed. But on the contrary, his' claim will be repelled.
For although this court, with regard to slaves, will entertain jurisdiction for such a purpose; yet it is necessary to its exercise in every case, that the complainant’s right should be clear and unquestionable.
The decree of the chancellor, therefore, will be reversed, and the bill be dismissed, but at mutual costs, and without prejudice.